DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on July 25, 2022.  Claims 1 – 19 are pending and examined below.
Response to Arguments
Applicant’s response arguments, with regards to claims 1 – 8, 10 – 17, and 19, filed on July 25, 2022 are moot in view of the new grounds of rejection under the combination of Cutler, Itou, Omasta, and Goldman which are necessitated by Applicant’s amendments.
Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 6 – 8, 10 – 13, 15 – 17, and 19  are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0057397 A1 to CUTLER et al. (herein after "Cutler”) in view of U.S. Patent Application Publication No. US 2021/0082286 A1 to ITOU (herein after "Itou"), further in view of U.S. Patent Application Publication No. US 2021/0129858 A1 to OMASTA et al. (herein after "Omasta"), and further in view of U.S. Patent Application Publication No. US 2017/0316533 A1 to GOLDMAN - SHENHAR et al . (herein after "Goldman").
As to Claim 1,
Cutler is considered to disclose a method (see Fig. 2), comprising: 
based on comparing a velocity, lane selection, and path selection of a target vehicle with respect to a host vehicle (see Figs. 1 - 2, and ¶0027 - ¶0032.  In particular, see Figs. 1 - 2, ~ 130 - 160.  

    PNG
    media_image1.png
    671
    403
    media_image1.png
    Greyscale
 			
    PNG
    media_image2.png
    478
    465
    media_image2.png
    Greyscale

See ¶0027, Cutler in process method step 130 teaches wherein a target vehicle is tailgating (14) a host vehicle (12) and the target vehicle approaches too close to the host vehicle (12), determining a following risk assessment for the target vehicle relative to the host vehicle (see Fig. 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027 and 0031, Following further in process method step 130, Cutler teaches a risk assessment being performed wherein the target vehicle relative distance (tailway distance) to the preceding host vehicle (12) is determined (calculated)); 
determining the target vehicle is following the host vehicle based on the following risk assessment being above a threshold (see Fig. 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027 and 0031, Following further in process method step 130, Cutler teaches a risk assessment being performed wherein the target vehicle relative distance (tailway distance) to the preceding host vehicle (12) must fall within a determined safe threshold.  If the safe threshold, is exceeded then the control module 40 interprets this as a warning distance between being breached, and a corresponding alert is signaled to the host vehicle (12) driver).
However, Cutler’s vehicle safety operating system does not explicitly disclose wherein comparing a path selection includes determining whether the path selection of the target vehicle corresponds to two or more turns of the host vehicle;
then transmitting data identifying the target vehicle to a remote computer and actuating vehicle components to operate the host vehicle to a location specified by the remote computer; and 
transmitting, from the remote computer, a message to an assistance vehicle in response to receiving the data identifying the target vehicle, the message instructing the assistance vehicle to operate to the location.

Itou’s dangerous act assessment system of a following vehicle is analogous art to the claimed invention as it relates to a vehicle threat risk assessment and communication system in that it provides notification and / or warnings wherein the threat may be hostile vehicle behavior being demonstrated by either the vehicle or the vehicle driver themselves.
Additionally his work detects a situation in which a dangerous act occurs, such as aggressive behavior from a following vehicle (dangerous act vehicle), and transmits dangerous act detection information according to the peripheral vehicle specific information, the position, the travel speed and the travel direction to the management center apparatus 20. The management center apparatus 20 outputs the warning from the selected warning output apparatus based on dangerous act detection information.
Itou further teaches wherein transmitting data identifying the target vehicle to a remote computer  (See Figs. 1 - 2, 7 – 9, and ¶0106 - ¶0108.  In particular, see Fig. 2.  

    PNG
    media_image3.png
    511
    701
    media_image3.png
    Greyscale

See Fig. 5 ~ process method step A13. 

    PNG
    media_image4.png
    570
    649
    media_image4.png
    Greyscale

See ¶0106 - ¶0108, Itou teaches wherein dangerous act detection section 16d identifies a target vehicle demonstrating dangerous (hostile) behavior towards the host vehicle, and subsequently the dangerous act detection section 16d calls and reports the target vehicle dangerous (hostile) behavior wirelessly over the network 40 to a remote computer (management center apparatus 20); and transmitting, from the remote computer, a message to an assistance vehicle in response to receiving the data identifying the target vehicle, the message instructing the assistance vehicle to operate to the location.  (See Figs. 1 - 2, 7 – 9, and ¶0106 - ¶0108.  In particular, see Fig. 5 ~ process method step A13.  See Fig. 8.
 

    PNG
    media_image5.png
    676
    851
    media_image5.png
    Greyscale

See ¶0106 - ¶0108, Itou teaches wherein dangerous act detection section 16d identifies a target vehicle demonstrating dangerous (hostile) behavior towards the host vehicle, and subsequently the dangerous act detection section 16d calls and reports the target vehicle dangerous (hostile) behavior wirelessly over the network 40 to a remote computer (management center apparatus 20); wherein the remote computer (management center apparatus 20) then deputizes the call and mobilizes a third party (an assistance vehicle) to the location (geolocation / position) of the host vehicle to then offer assistance to the host vehicle).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein it transmit a message to an assistance vehicle in response to receiving the data identifying the target vehicle, the message instructing the assistance vehicle to operate to the location, as taught by Itou.  Motivation for combining the element(s) can include, but are not limited to:  accurate position identification of tailgating or following vehicles, thereby enhancing safety determination in Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control Systems.
Omasta’s work presents a driver assistance system that monitors driver operation of a vehicle, analyzes the driver operation of the vehicle using an analysis component 110; a recommendation component 112 that generates real-time recommendations regarding improving at least one of driver turning, accelerating or braking of the vehicle, and an interactive display component that generates a real-time graphical user interface that visually represents the real-time recommendations relative to the driver's current operation of the vehicle.  (See Abstract and Fig. 11.)
Omasta teaches the method wherein comparing a path selection includes determining whether the path selection of the target vehicle corresponds to two or more turns of the host vehicle.  (See Figs. 11, 13 – 14, ¶0024, ¶0030, ¶0037, and ¶0090 - ¶0091.  See Figs. 13 ~ process method step 1306.  

    PNG
    media_image6.png
    861
    513
    media_image6.png
    Greyscale

See Fig. 14 ~ process method steps 1402 and 1406 – 1412.  

    PNG
    media_image7.png
    958
    487
    media_image7.png
    Greyscale

See ¶0037 and ¶0090 - ¶0091, Omasta teaches wherein context component 1002 detects the situation that the target host vehicle is in, and then outputs conclusions data to the recommendation component 112 which is used to generate tailored / customized travel trajectories for the host vehicle, which may consist of making two or more turns.  Specifically, Omasta teaches by way of principle, precept, and example wherein context component 1002 determines that a target vehicle (in this case, a vehicle including but not limited to, an emergency vehicle, law enforcement vehicle, etc.) wherein the process of the target vehicle performing their duty, approaches too close or at a high velocity to the host vehicle, and subsequently informs the context component 1002 (collaboratively having analysis component 110 infer that the target vehicle motion behavior and trajectory as compared to the host vehicle, may affect the host vehicle) such that it may be necessary for the host vehicle to make a plurality of turns to allow the target vehicle to fulfill their duty).
Omasta is analogous art to the claimed invention as it relates to a driver assistance system in that based upon sensory feedback of vehicle(s) behaviors, it generates real-time recommendations regarding improving the vehicle’s trajectory or path wherein it instructs the vehicle to execute / perform turns.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein the path selection of the target vehicle corresponds to two or more turns of the host vehicle, as taught by Omasta to provide real time feedback to the driver associated with certain operations of the vehicle, thereby enabling benefits, including but not limited to, providing sensor-related information related to a sensor that is relevant to a safety function (i.e. Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control System) of the surrounding vehicle.

Goldman’s work presents an autonomous vehicle transportation system which ensures vehicle passengers security and safety based on passenger / vehicle distress levels, and then corresponding to these passenger / vehicle distress levels, then transmits alerts to service providers for support.




Goldman further teaches the method wherein actuating vehicle components to operate the host vehicle to a location specified by the remote computer.  (See ¶0074, Goldman discloses wherein under the advisory of a remote computer (communication network 112 connected to a third party service provider) having received a distress message from the host vehicle (the autonomous vehicle), the host vehicle (the autonomous vehicle) is then controlled to drive to a specific location including, but not limited to, a police station  medical facility, etc.).
Goldman is analogous art to the claimed invention as it relates to a driver assistance system in that it provides mobilizing / directing vehicle travel control to a location specified by a remote computer (communication network 112 connected to a third party service provider).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein actuating vehicle components to operate the host vehicle to a location specified by the remote computer, as taught by Goldman to provide remote control of the host vehicle via communication network 112 connected to a third party service provider, thereby enabling benefits, including but not limited to, insuring passenger / vehicle safety during exceeding vehicle distress levels due to threatening (hostile) behaviors from target vehicles.

As to Claim 2,
Modified Cutler substantially discloses the method of claim 1, further comprising 
detecting a distance between the host vehicle and the target vehicle (see Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tailway distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event") and 
determining the following risk assessment further based on the distance.  (See Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tail way distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event.")
As to Claim 3,
Modified Cutler substantially discloses the method of claim 1, wherein the data identifying the target vehicle includes at least one of image data or video data of the target vehicle.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 140.  See ¶0029, "control module 40 sends an alert signal to user interface 62... causes a visual alert or warning that the vehicle is being tailgated. The visual alert may be in the form of... a Video image from backup camera 32 showing the target vehicle on a monitor, or some other suitable visual alert.)
As to Claim 4,
Modified Cutler substantially discloses the method of claim 1.
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.
Conversely, Goldman teaches wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.  (See Fig. 1, ¶0018, ¶0036, and ¶0074, Goldman teaches wherein a remote computer is one of a portable device (including, but not limited to, a wearable device, smart device, mobile device, etc.) associated with the location).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with the vehicle-to-vehicle (V2V) transceiving communications and transmission to a remote server, as taught by Goldman.  Motivation for combining the element(s) can include, but are not limited to:  accurate position identification of tailgating or following vehicles, thereby enhancing safety determination in Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control Systems.
As to Claim 6,
Modified Cutler substantially discloses the method of claim 1, further comprising 
outputting an alert identifying the target vehicle to the host vehicle based on the following risk assessment being above the threshold.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 140.  See ¶0029, "At step 140, the method sends an alert to the driver of the host vehicle that warns them of the tailgating event… to alert the driver of this situation, including issuing one or more of the following alerts… control module 40 sends an alert signal to user interface 62... causes a visual alert or warning that the vehicle is being tailgated. The visual alert may be in the form of... a Video image from backup camera 32 showing the target vehicle on a monitor, or some other suitable visual alert.”)
As to Claim 7,
Modified Cutler substantially discloses the method of claim 1, wherein comparing a velocity includes determining whether a velocity of the target vehicle adapts to a velocity of the host vehicle.  (See Figs. 1 - 2, ¶0012, and ¶0028.  In particular, see Fig. 2, ~ 130.  See ¶0028, "One way to perform such a check is to ensure that the host and/or target vehicle speed is greater than some low-speed threshold (e.g., 15 m.p.h.) or to consult the navigational readings from navigation module 36 before determining that the host vehicle is being tailgated. As another example of a precautionary check, step 130 may need to confirm that the tailgating event has occurred for some minimal amount of time, thereby avoiding momentary events like when the host vehicle changes lanes and is temporarily in.”)
As to Claim 8,
Modified Cutler substantially discloses the method of claim 1, wherein comparing a lane selection includes determining whether lane selections of the target vehicle correspond to two or more lane selections of the host vehicle.  (See   (See Figs. 1 - 2, ¶0024, ¶0026 - ¶0028.  In particular, see Figs. 2 ~ 110 - 130.  See ¶0024. ¶0026, and ¶0028.)
As to Claim 10,
Cutler discloses a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor (see Fig. 1, ¶0015, and ¶0018.  In particular, see ¶0015, "Control module 40 may also include an electronic processing device 44 (e.g., a microprocessor, a microcontroller") to: 
based on comparing a velocity, lane selection, and path selection of a target vehicle with respect to a host vehicle (see Figs. 1 - 2, and ¶0027 - ¶0032.  In particular, see Figs. 1 - 2, ~ 130. See process method step 130.  See ¶0027, Cutler in process method step 130 teaches wherein a target vehicle is tailgating (14) a host vehicle (12) and the target vehicle approaches too close to the host vehicle (12)), determine a following risk assessment of the target vehicle relative to the host vehicle (see Fig. 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027 and 0031, Following further in process method step 130, Cutler teaches a risk assessment being performed wherein the target vehicle relative distance (tailway distance) to the preceding host vehicle (12) is determined (calculated)); 
determine the target vehicle is following the host vehicle based on the following risk assessment being above a threshold.  (See Fig. 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027 and 0031, Following further in process method step 130, Cutler teaches a risk assessment being performed wherein the target vehicle relative distance (tailway distance) to the preceding host vehicle (12) must fall within a determined safe threshold.  If the safe threshold, is exceeded then the control module 40 interprets this as a warning distance between being breached, and a corresponding alert is signaled to the host vehicle (12) driver).
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein comparing a path selection includes determining whether the path selection of the target vehicle corresponds to two or more turns of the host vehicle;
then transmitting data identifying the target vehicle to a remote computer and actuating vehicle components to operate the host vehicle to a location specified by the remote computer; and
the remote computer including a second processor and a second memory, the second memory storing instructions executable by the second processor to transmit a message to an assistance vehicle in response to receiving the data identifying the target vehicle, the message instructing the assistance vehicle to operate to the location.
On the Contrary, Omasta teaches wherein comparing a path selection includes determining whether the path selection of the target vehicle corresponds to two or more turns of the host vehicle.  (See Figs. 11, 13 – 14, ¶0024, ¶0030, ¶0037, and ¶0090 - ¶0091.  See Figs. 13 ~ process method step 1306.  See Fig. 14 ~ process method steps 1402 and 1406 – 1412.  See ¶0037 and ¶0090 - ¶0091, Omasta teaches wherein context component 1002 detects the situation that the target host vehicle is in, and then outputs conclusions data to the recommendation component 112 which is used to generate tailored / customized travel trajectories for the host vehicle, which may consist of making two or more turns.  Specifically, Omasta teaches by way of principle, precept, and example wherein context component 1002 determines that a target vehicle (in this case, a vehicle including but not limited to, an emergency vehicle, law enforcement vehicle, etc.) wherein the process of the target vehicle performing their duty, approaches too close or at a high velocity to the host vehicle, and subsequently informs the context component 1002 (collaboratively having analysis component 110 infer that the target vehicle motion behavior and trajectory as compared to the host vehicle, may affect the host vehicle) such that it may be necessary for the host vehicle to make a plurality of turns to allow the target vehicle to fulfill their duty).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein the path selection of the target vehicle corresponds to two or more turns of the host vehicle, as taught by Omasta to provide real time feedback to the driver associated with certain operations of the vehicle, thereby enabling benefits, including but not limited to, providing sensor-related information related to a sensor that is relevant to a safety function (i.e. Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control System) of the surrounding vehicle.

On the other hand, Itou teaches wherein transmitting data identifying the target vehicle to a remote computer  (See Figs. 1 - 2, 7 – 9, and ¶0106 - ¶0108.  In particular, see Fig. 2.  See Fig. 5 ~ process method step A13. See ¶0106 - ¶0108, Itou teaches wherein dangerous act detection section 16d identifies a target vehicle demonstrating dangerous (hostile) behavior towards the host vehicle, and subsequently the dangerous act detection section 16d calls and reports the target vehicle dangerous (hostile) behavior wirelessly over the network 40 to a remote computer (management center apparatus 20); and the remote computer including a second processor and a second memory, the second memory storing instructions executable by the second processor to transmit a message to an assistance vehicle in response to receiving the data identifying the target vehicle, the message instructing the assistance vehicle to operate to the location.  (See Figs. 1 - 2, 7 – 9, and ¶0106 - ¶0108.  In particular, see Fig. 5 ~ process method step A13.  See Fig. 8.  See ¶0106 - ¶0108, Itou teaches wherein dangerous act detection section 16d identifies a target vehicle demonstrating dangerous (hostile) behavior towards the host vehicle, and subsequently the dangerous act detection section 16d calls and reports the target vehicle dangerous (hostile) behavior wirelessly over the network 40 to a remote computer (management center apparatus 20); wherein the remote computer (management center apparatus 20) then deputizes the call and mobilizes a third party (an assistance vehicle) to the location (geolocation / position) of the host vehicle to then offer assistance to the host vehicle).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein it transmit a message to an assistance vehicle in response to receiving the data identifying the target vehicle, the message instructing the assistance vehicle to operate to the location, as taught by Itou.  Motivation for combining the element(s) can include, but are not limited to:  accurate position identification of tailgating or following vehicles, thereby enhancing safety determination in Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control Systems.
Conversely, Goldman teaches wherein actuating vehicle components to operate the host vehicle to a location specified by the remote computer.  (See ¶0074, Goldman discloses wherein under the advisory of a remote computer (communication network 112 connected to a third party service provider) having received a distress message from the host vehicle (the autonomous vehicle), the host vehicle (the autonomous vehicle) is then controlled to drive to a specific location including, but not limited to, a police station  medical facility, etc.).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein actuating vehicle components to operate the host vehicle to a location specified by the remote computer, as taught by Goldman to provide remote control of the host vehicle via communication network 112 connected to a third party service provider, thereby enabling benefits, including but not limited to, insuring passenger / vehicle safety during exceeding vehicle distress levels due to threatening (hostile) behaviors from target vehicles.
As to Claim 11,
Modified Cutler substantially discloses the system of claim 10, wherein the instructions further include instructions to detect a distance between the host vehicle and the target vehicle (see Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tailway distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event") and to 
determine the following risk assessment further based on the distance.  (See Figs. 1 - 2, and ¶0021.  In particular, see Fig. 2, ~ 110.  See ¶0021, "Beginning with step 110, the method gathers a tail way distance (also referred to as a tailway gap) and one or more readings that may be used to detect and/or evaluate a potential tailgating event.")
As to Claim 12,
Modified Cutler substantially discloses the system of claim 10, wherein the data identifying the target vehicle includes at least one of image data and video data of the target vehicle.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 140.  See ¶0029, "control module 40 sends an alert signal to user interface 62... causes a visual alert or warning that the vehicle is being tailgated. The visual alert may be in the form of... a Video image from backup camera 32 showing the target vehicle on a monitor, or some other suitable visual alert.)
As to Claim 13,
Modified Cutler substantially discloses the system of claim 10. 
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.
On the contrary, Goldman teaches wherein the remote computer is one of a portable device, a vehicle computer, or a computer associated with the location.  (See Fig. 1, ¶0018, ¶0036, and ¶0074, Goldman teaches wherein a remote computer is one of a portable device (including, but not limited to, a wearable device, smart device, mobile device, etc.) associated with the location).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with the vehicle-to-vehicle (V2V) transceiving communications and transmission to a remote server, as taught by Goldman.  Motivation for combining the element(s) can include, but are not limited to:  accurate position identification of tailgating or following vehicles, thereby enhancing safety determination in Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control Systems.
As to Claim 15,
Modified Cutler substantially discloses the system of claim 10, wherein the instructions further include instructions to output an alert identifying the target vehicle to the host vehicle 
based on the following risk assessment being above the threshold.  (See Figs. 1 - 2, and ¶0029.  In particular, see Fig. 2, ~ 140.  See ¶0029, "At step 140, the method sends an alert to the driver of the host vehicle that warns them of the tailgating event… to alert the driver of this situation, including issuing one or more of the following alerts… control module 40 sends an alert signal to user interface 62... causes a visual alert or warning that the vehicle is being tailgated. The visual alert may be in the form of... a Video image from backup camera 32 showing the target vehicle on a monitor, or some other suitable visual alert.”)
As to Claim 16,
Modified Cutler substantially discloses the system of claim 10, wherein comparing a velocity includes determining whether a velocity of the target vehicle adapts to a velocity of the host vehicle.  (See Figs. 1 - 2, ¶0012, and ¶0028.  In particular, see Fig. 2, ~ 130.  See ¶0028, "One way to perform Such a check is to ensure that the host and/or target vehicle speed is greater than some low-speed threshold (e.g., 15 m.p.h.) or to consult the navigational readings from navigation module 36 before determining that the host vehicle is being tailgated. As another example of a precautionary check, step 130 may need to confirm that the tailgating event has occurred for some minimal amount of time, thereby avoiding momentary events like when the host vehicle changes lanes and is temporarily in.”)
As to Claim 17,
Modified Cutler substantially discloses the system of claim 10, wherein comparing a lane selection includes 
determining whether lane selections of the target vehicle correspond to two or more lane selections of the host vehicle.  (See Figs. 1 - 2, ¶0024, ¶0026 - ¶0028.  In particular, see Figs. 2 ~ 110 - 130.  See ¶0024, ¶0026, and ¶0028.)
As to Claim 19,
Cutler discloses a system, comprising a computer including a processor and a memory, the memory storing instructions (see Fig. 1, ¶0015, and ¶0018.  In particular, see ¶0015, "Control module 40 may also include an electronic processing device 44 (e.g., a microprocessor, a microcontroller") executable by the processor to:
based on comparing a velocity, lane selection, and path selection of a target vehicle with respect to a host vehicle (see Figs. 1 - 2, and ¶0027 - ¶0032.  In particular, see Figs. 1 - 2, ~ 130. See process method step 130.  See ¶0027, Cutler in process method step 130 teaches wherein a target vehicle is tailgating (14) a host vehicle (12) and the target vehicle approaches too close to the host vehicle (12)), determine a following risk assessment of the target vehicle relative to the host vehicle (see Fig. 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027 and 0031, Following further in process method step 130, Cutler teaches a risk assessment being performed wherein the target vehicle relative distance (tailway distance) to the preceding host vehicle (12) is determined (calculated)), 
determine the target vehicle is following the host vehicle based on the following risk assessment being above a threshold.  (See Fig. 2, and ¶0027 - ¶0032.  In particular, see Fig. 2, ~ 130 - 160.  See ¶0027 and 0031, Following further in process method step 130, Cutler teaches a risk assessment being performed wherein the target vehicle relative distance (tailway distance) to the preceding host vehicle (12) must fall within a determined safe threshold.  If the safe threshold, is exceeded then the control module 40 interprets this as a warning distance between being breached, and a corresponding alert is signaled to the host vehicle (12) driver).
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein comparing a path selection includes determining whether the path selection of the target vehicle corresponds to two or more turns of the host vehicle; and
then transmit data identifying the target vehicle to a remote computer and actuate
vehicle components to operate the host vehicle to a location specified by the remote
computer.
Omasta, on the other hand, teaches wherein comparing a path selection includes determining whether the path selection of the target vehicle corresponds to two or more turns of the host vehicle.  (See Figs. 11, 13 – 14, ¶0024, ¶0030, ¶0037, and ¶0090 - ¶0091.  See Figs. 13 ~ process method step 1306.  See Fig. 14 ~ process method steps 1402 and 1406 – 1412.  See ¶0037 and ¶0090 - ¶0091, Omasta teaches wherein context component 1002 detects the situation that the target host vehicle is in, and then outputs conclusions data to the recommendation component 112 which is used to generate tailored / customized travel trajectories for the host vehicle, which may consist of making two or more turns.  Specifically, Omasta teaches by way of principle, precept, and example wherein context component 1002 determines that a target vehicle (in this case, a vehicle including but not limited to, an emergency vehicle, law enforcement vehicle, etc.) wherein the process of the target vehicle performing their duty, approaches too close or at a high velocity to the host vehicle, and subsequently informs the context component 1002 (collaboratively having analysis component 110 infer that the target vehicle motion behavior and trajectory as compared to the host vehicle, may affect the host vehicle) such that it may be necessary for the host vehicle to make a plurality of turns to allow the target vehicle to fulfill their duty).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein the path selection of the target vehicle corresponds to two or more turns of the host vehicle, as taught by Omasta to provide real time feedback to the driver associated with certain operations of the vehicle, thereby enabling benefits, including but not limited to, providing sensor-related information related to a sensor that is relevant to a safety function (i.e. Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control System) of the surrounding vehicle.

On the contrary, Itou teaches wherein transmitting data identifying the target vehicle to a remote computer  (See Figs. 1 - 2, 7 – 9, and ¶0106 - ¶0108.  In particular, see Fig. 2.  See Fig. 5 ~ process method step A13. See ¶0106 - ¶0108, Itou teaches wherein dangerous act detection section 16d identifies a target vehicle demonstrating dangerous (hostile) behavior towards the host vehicle, and subsequently the dangerous act detection section 16d calls and reports the target vehicle dangerous (hostile) behavior wirelessly over the network 40 to a remote computer (management center apparatus 20).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein it transmit a message to an assistance vehicle in response to receiving the data identifying the target vehicle, the message instructing the assistance vehicle to operate to the location, as taught by Itou.  Motivation for combining the element(s) can include, but are not limited to:  accurate position identification of tailgating or following vehicles, thereby enhancing safety determination in Lane Keeping Assistance Systems, Lane Change Assistance Systems or Autonomous Adaptive Cruise Control Systems.
Conversely, Goldman teaches wherein actuating vehicle components to operate the host vehicle to a location specified by the remote computer.  (See ¶0074, Goldman discloses wherein under the advisory of a remote computer (communication network 112 connected to a third party service provider) having received a distress message from the host vehicle (the autonomous vehicle), the host vehicle (the autonomous vehicle) is then controlled to drive to a specific location including, but not limited to, a police station  medical facility, etc.).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Cutler’s vehicle safety operating system wherein actuating vehicle components to operate the host vehicle to a location specified by the remote computer, as taught by Goldman to provide remote control of the host vehicle via communication network 112 connected to a third party service provider, thereby enabling benefits, including but not limited to, insuring passenger / vehicle safety during exceeding vehicle distress levels due to threatening (hostile) behaviors from target vehicles.

Claims 5 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0057397 A1 to CUTLER et al. (herein after "Cutler”) in view of U.S. Patent Application Publication No. US 2021/0082286 A1 to ITOU (herein after "Itou"), further in view of U.S. Patent Application Publication No. US 2021/0129858 A1 to OMASTA et al. (herein after "Omasta"), and further in view of U.S. Patent Application Publication No. US 2017/0316533 A1 to GOLDMAN - SHENHAR et al. (herein after "Goldman") as to claims 1 and 10 respectively above, and further in view of Foreign Patent No. CN109416873 A to ANDRI et al. (herein after "Andri").
As to Claim 5,
Modified Cutler substantially discloses the method of claim 1.
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.
Andri’s autonomous risk evaluation and control system for autonomous vehicles  presents an automotive system which provides an automated first and/or second risk-transfer based on dynamic generated first and/or second risk transfer parameters (501 to 505/1021 to 1025) from the motor vehicles (41 to 45), wherein by means of the central, expert-system based circuit (11) the first and/or second risk transfer parameters (501 to 505/1021 to 1025) and correlated first and/or second payment transfer parameters (1021 to 1025/1221 to 1225) are dynamically generated, adapted and/or optimized, wherein, in the case of triggering the occurrence of one of defined risk events (61 63), the occurred loss (71 to 75) is automatically covered by the automotive car system (1).
Andri further teaches wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.  (See ¶0020, ¶0038, ¶0043, ¶0049, ¶0053.  In particular, see ¶0020, "the central expert system or machine learning-based automotive circuit... is used to process risk-related autonomous or partially autonomously driven motor vehicle data, and is used in particular based on risk-related The autonomous or partially autonomously driving motor vehicle data is provided to provide data on the likelihood of the risk exposure of one or more autonomous or partially autonomously driven motor vehicles exposed to a shared risk, and wherein, from the risk exposure maneuver.")
Andri is analogous art to the claimed invention as it relates to a driver assistance system in that it provides telematics-based automatic risk assessments and risk transfers.  (See ¶0002 of Andri).
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with continuously refined risk assessment, based upon machine learning, as taught by Andri’s autonomous risk evaluation and control system for autonomous vehicles.  Motivation for combining the element(s) can include, but are not limited to:  identifying and prioritizing potential for threats or risks to host vehicle from surrounding vehicle environment.
As to Claim 14,
Modified Cutler substantially discloses the system of claim 10.
However, Cutler’s vehicle safety operating system does not teach, or suggest wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.
On the contrary, Andri’s autonomous risk evaluation and control system teaches wherein determining the following risk assessment includes obtaining the following risk assessment as output from a machine learning program.  (See ¶0020, ¶0038, ¶0043, ¶0049, ¶0053.  In particular, see ¶0020, "the central expert system or machine learning-based automotive circuit... is used to process risk-related autonomous or partially autonomously driven motor vehicle data, and is used in particular based on risk-related The autonomous or partially autonomously driving motor vehicle data is provided to provide data on the likelihood of the risk exposure of one or more autonomous or partially autonomously driven motor vehicles exposed to a shared risk, and wherein, from the risk exposure maneuver.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Cutler’s vehicle safety operating system with continuously refined risk assessment, based upon machine learning, as taught by Andri’s autonomous risk evaluation and control system for autonomous vehicles.  Motivation for combining the element(s) can include, but are not limited to:  identifying and prioritizing potential for threats or risks to host vehicle from surrounding vehicle environment.

Conclusion                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661